MEMORANDUM **
Francisco J. Santana and Maria L. Esparza, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. We dismiss the petition for review.
*498We lack jurisdiction to review the BIA’s discretionary determination that the petitioners failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th Cir.2005).
The petitioners’ contentions that the agency failed to consider all the factors relevant to their ease, disregarded testimony regarding hardship to Esparza’s United States Citizen mother, and misapplied the law to the facts of their case, do not state colorable due process claims. See id. 930 (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”); see also Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001) (holding that the “misapplication of case law” may not be reviewed).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.